[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-16166                ELEVENTH CIRCUIT
                        Non-Argument Calendar           SEPTEMBER 22, 2010
                      ________________________               JOHN LEY
                                                              CLERK
                  D.C. Docket No. 08-00028-CR-1-SPM

UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,

                                  versus


MARK BRADFORD LEE,

                                                    Defendant-Appellant.



                     ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                      ________________________

                          (September 22, 2010)



Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Mark Bradford Lee appeals his 108-month sentence imposed following his

guilty plea to receiving and distributing, as well as attempting to receive and

distribute, child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), and

possessing child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). Lee

argues his sentence is substantively and procedurally unreasonable under the 18

U.S.C. § 3553(a) factors. Specifically, Lee contends that, given the flawed nature

of Sentencing Guidelines for child pornography, and his mitigating characteristics,

the district court failed to adequately explain its sentence. Lee also notes the court

failed to announce the calculated Guidelines range. After review, we affirm Lee's

sentence.

      This Court reviews the reasonableness of a sentence under a “deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). The

sentencing court shall impose a sentence “sufficient, but not greater than

necessary” to comply with the purposes of sentencing set forth in § 3553(a)(2),

namely, to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, protect the public

from future criminal conduct by the defendant, and provide the defendant with

needed educational or vocational training or medical care. 18 U.S.C. § 3553(a)(2).

In imposing a particular sentence, the court must also consider the nature and


                                          2
circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable Guidelines range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. 18 U.S.C.

§ 3553(a)(1), (3)-(7). This Court will not reverse unless it is “left with the definite

and firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” United States v. Pugh,

515 F.3d 1179, 1191 (11th Cir. 2008).

      A sentence may be either procedurally or substantively unreasonable. See

United States v. Hunt, 459 F.3d 1180, 1182 n.3 (11th Cir. 2006). “A sentence may

be procedurally unreasonable if the district court improperly calculates the

Guidelines range, treats the Guidelines as mandatory rather than advisory, fails to

consider the appropriate statutory factors, selects a sentence based on clearly

erroneous facts, or fails to adequately explain the chosen sentence.” United States

v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008), cert. denied, 129 S. Ct. 2848

(2009). “The review for substantive unreasonableness involves examining the

totality of the circumstances, including an inquiry into whether the statutory

factors in § 3553(a) support the sentence in question.” Id. at 1324.


                                           3
      Lee has not shown his bottom-end Guidelines sentence was unreasonable

under the totality of the circumstances, or that the district court failed to

adequately explain its sentence. The court listened to all of Lee’s objections,

explained its ruling on each one, and sustained two of them. Moreover, the court

specifically referenced Lee’s arguments for mitigation in imposing a sentence at

the lowest end of the Guidelines.

      Lee has also failed to show the district court committed reversible error by

failing to verbally announce the Guidelines range at sentencing. To begin with,

Lee cites no authority for the proposition that a court commits reversible error

simply by failing to verbally announce the Guidelines range. With respect to the

court’s explanation, “nothing . . . requires the district court to state on the record

that it has explicitly considered each of the section 3553(a) factors . . . .” See

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Here, the court

properly calculated the Guidelines range and stated it had considered all of the §

3553(a) factors.

      Finally, Lee’s argument that child pornography guidelines are

constitutionally flawed is foreclosed by our precedent. See United States v. Pugh,

515 F.3d at 1201 n. 15. Accordingly, we affirm Lee's sentence.

      AFFIRMED.


                                           4